Tom Glaze, Justice, dissenting. In dismissing this case, the majority court accepts, wholesale, appellant’s version of the facts and his misstatements of the law. While this case must be reversed on the jury issue, the court is clearly wrong on the facts and law when dismissing it. Appellant was convicted of violating Ark. Code Ann. § 27-16-303(a)(l) (Repl. 1994), which provides that “any person whose driving privilege as a nonresident has been suspended as provided in this act and who drives any motor vehicle upon the highways of this state while such privilege is suspended is guilty of a misdemeanor.” The issue in this appeal is whether the record shows that, when appellant was stopped and charged under § 27-16-303(a)(l), he was driving on Arkansas highways while he had a suspended nonresident driver’s license. The answer is yes. On November 7, 1993, the officer stopped the appellant on Interstate Highway 540 in Ft. Smith. Appellant’s vehicle was a red and white Corvette bearing Oklahoma tags. The officer checked appellant’s license and found his Oklahoma driver’s license had been suspended. Based on these facts, the officer properly charged appellant with violating § 27-16-303(a)(l). At trial, the officer identified an Oklahoma Department of Public Safety document dated November 15, 1993, reflecting appellant’s “current license status” — driver improvement suspension. Under Oklahoma law, the Public Safety Department may temporarily suspend a driver’s license, but the suspension cannot exceed one year. Okla. Stat. Ann. §§ 1-173(1988) and § 6-206 (1988); see also Okla. Stat. Ann. § 6-208 (1988). In sum, the facts and law clearly support the trial court’s decision that appellant was in violation of § 27-16-303(a)(l). The majority opinion tracts and is misled by appellant’s argument and discussion, bearing on appellant’s earlier Oklahoma driver’s license suspensions in 1983 and 1984. These older suspensions are mere red herrings. The opinion also follows appellant’s legal argument which erroneously suggests Oklahoma’s law is different from Arkansas's, which provides only for temporary suspended licenses not to exceed one year. As discussed above, Oklahoma law is the same. This court’s duty on review is to view the facts in the appellee’s favor and determine if the evidence supports the trial court’s holding. The record clearly does. The case should be remanded for a new trial. Dudley and Newbern, JJ., join this dissent.